17-01103-mew      Doc 153     Filed 01/28/20 Entered 01/28/20 11:58:28            Main Document
                                          Pg 1 of 2



LEO FOX
ATTORNEY-AT-LAW

                                              630 Third Avenue, New York, New York 10017
                                              (212) 867-9595 | Fax (212) 949-1857
                                               E-Mail: leo@leofoxlaw.com

                                                     January 28, 2020




Honorable Michael E. Wiles
United States Bankruptcy Judge
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, New York 10004-1408

Re:    AN Frieda – Case No. 15-11862 (MEW)
       Adv. Proc. No. 17-01103 (MEW)

Dear Judge Wiles:

        This letter responds to the letter from Paul Solda to the Court dated January 23, 2020. The
Trustee rejects Mr. Solda’s assertion that there was something “surreptitious” in my letter to the
Court bringing to this Court’s attention that Mr. Rubinov and his company may have been stripped
of their assets by actions by the NYPD and NY Attorney General. Upon learning of the raid on
New Lilberty’s premises, the Trustee believed he had an obligation to report the events to the
Court.

       The Trustee cannot rely on Mr. Solda’s written assurance that the Defendants’ assets
remain undisturbed. Under the circumstances, the Trustee believes New Liberty Pawnshop
should consent to a Restraining Order restraining transfers other than in the ordinary course of
business and imposing other reporting obligations. It is only in this way that the Trustee can be
assured that the status quo remains during the pendency of the decision by the Court.
17-01103-mew      Doc 153     Filed 01/28/20 Entered 01/28/20 11:58:28          Main Document
                                          Pg 2 of 2



Honorable Michael E. Wiles
Page 2
January 28, 2020


       We request a conference sometime later this week or early next week to appear before this
Court on this issue.

                                            Very truly yours,


                                            /s/ Leo Fox______________
                                            Leo Fox



LF:cb

cc:     Peter Janovsky, Esq.
        Paul Solda, Esq.
        Joel Shafferman, Esq.
        Matthew C. Harrison, Jr.
